DETAILED ACTION
Election/Restrictions
Claims 7 and 18-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/22.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication unit, a first transmitter unit, a second transmitter unit in claim 1 and its dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the “communication unit is configured to wirelessly communicate with the second transmitter unit after termination of wireless communication with the first transmitter unit”. It is unclear whether the communication unit, prior to termination of connection to the first transmitter unit, is NOT in communication with the second transmitter unit, or whether the communication unit is in communication with both transmitter units, until the termination of connection to the first transmitter unit. For purposes of examination, it will be understood that the communication unit is connected to both transmitter units until one is terminated.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites glucose sensors inserted through the skin and in contact with the bodily fluid of the user. They should be amended to reflect that they are “adapted to be inserted…”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12, 14-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goode, JR et al. (US 2006/0258929) in view of Andrews et al. (US 2005/0009126) and Brister et al. (US 2006/0020192).
As to claim 1, Goode teaches a receiving device (8) for a glucose monitoring system ([0136]), comprising: a first communication unit ([0136]) configured to wirelessly communicate with a first transmitter unit (148), wherein the first transmitter unit is electrically and communicably coupled to a first glucose sensor (Fig. 17 - coupled to potentiostat) comprising a plurality of electrodes including a working electrode and a reference electrode ([0368]), wherein the first glucose sensor is positioned with a first portion of the first glucose sensor above a user’s skin and a second portion of the first glucose sensor inserted through the skin and in contact with a bodily fluid of the user (Fig. 10A, [0335]), wherein the first glucose sensor is configured to detect a glucose level of the bodily fluid ([0099]), wherein the first glucose sensor is configured to expire after an amount of time corresponding to a sensor life time period has elapsed after the first glucose sensor is positioned ([0366]), and a second transmitter unit wherein the second transmitter is electrically and communicatively coupled to a second glucose sensor comprising a plurality of electrodes including a working electrode and a reference electrode, wherein the second glucose sensor is positioned with a first portion of the second glucose sensor above the user’s skin and a second portion of the second glucose sensor inserted through the skin and in contact with the bodily fluid, wherein the second glucose sensor is configured to detect the glucose level of the bodily fluid (Fig. 1E - multiple sensors); one or more processors operatively coupled to the communication unit (Fig. 20A - 176); and a memory operatively coupled to the one or more processors for storing instructions, which, when executed by the one or more processors ([0404]), receives one or more first data signals from the first transmitter unit, wherein the first data signals are received from the first transmitter unit are associated with one or more glucose levels of the bodily fluid detected by the first glucose sensor; receive, while the first glucose sensor is positioned with the second portion of the first glucose sensor inserted through the skin and the second glucose sensor is positioned with the second portion of the second glucose sensor inserted through the skin, receive one or more second data signals from a second transmitter unit, wherein the second data signals received from the second transmitter unit are associated with one or more glucose levels of the bodily fluid detected by the second glucose sensor ([0024]), wherein the communication unit is configured to wirelessly communicate with the second transmitter unit after termination of wireless communication with the first transmitter unit ([0147] - multiple sensors can be used for an overlap period. Once one of the sensors is removed, it inherently loses communications connection with the communication unit while the communications from the other unit continues); process the second data signals to produce one or more processed data signals ([0147] - calibrated data); and provide the processed data signals for display (178).
Goode does not teach the receipt of a user input corresponding to a code. Andrews teaches a blood glucose monitoring device in which a user is prompted to input a code number, which corresponds to the calibration code number preassigned to the testing device ([0059]). While Andrews teaches the code and its manual input with respect to a test strip based glucose meter, Brister teaches that this information can be coded directed to a transcutaneous continuous glucose monitor ([0241]). 
 It would have been obvious to modify Goode with Andrews and Brister to utilize a user input of a code for a continuous glucose sensor to allow for the device to be first calibrated to factory determined sensitivity values for greater accuracy.
As to claim 2, Goode teaches the first glucose sensor and the second glucose sensor are positioned prior to the expiration of the first glucose sensor and during an overlap time period ([0147]).
As to claims 3 and 4, Goode does not teach the specific overlap time period of less than 10 hours or less than 10% of the sensor life time period. However, Goode discloses that the overlap can be used with short term sensors (Fig. 1F), each of which can have a life as short as 1 day ([0282]). Goode further teaches that the overlap can be used for the break-in period ([0148]). As such, it would be advantageous for the overlap period to be as short as possible (to reduce costs for the user). As such, it would have been a matter of optimization within prior art conditions or through routine experimentation to derive the specific overlap periods recited.
As to claim 5, Goode teaches that during the overlap time period, the second glucose sensor reaches a point of stable operation ([0148]).
As to claims 6 and 15, the combined teachings of Goode and Andrews would result in the user input corresponding to the code before wireless communication with the first transmitter unit is terminated as Goode teaches that data values from one sensor is used to calibrate the second sensor ([0147]). Since the code would be used for the initial calibration of the second sensor, the code input would have to occur prior to the termination of connection to the first sensor. This would apply to the prompting of the code as well.
As to claim 8, Goode teaches the communication is configured to wirelessly communicate with the first transmitter unit and the second transmitter unit substantially simultaneously ([0136], [0149]).
As to claim 9, Andrews inherently teaches the code is determined during a manufacturing process, as it is preassigned ([0059]).
As to claim 10, the combined teachings would result in the code being a sensor code associated with the second glucose sensor, as it would be tied to the activation of the sensor being used ([0059] of Andrews).
As to claim 11, Andrews teaches the code is associated with sensor calibration ([0059]).
As to claim 12, the combined teachings would result in the use of the code to calibrate the second data signals while it’s being processed (inherent as the calibration code would be used to calibrate data signals which is a form of data processing).
As to claim 14, Andrews teaches a prompt to input the code ([0059]).
As to claim 16, the combined teachings would result in the prompt being displayed prior to the processing of second data signals, as the calibration code would be necessary to properly process said signals.
As to claim 17, Goode teaches the second sensor is calibrated without a fingerstick measurement ([0138] - obviates the need to calibrate … using finger stick).

Claims 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goode, JR et al. (US 2006/0258929) in view of Andrews et al. (US 2005/0009126) and Brister et al. (US 2006/0020192), and further in view of Jina (US 2006/0219576).
As to claim 13, the above combination fails to teach the use of Bluetooth. Jina teaches a continuous glucose monitoring system in which the glucose sensor communicates to the receiver using wireless communication such as Bluetooth ([0056]). It would have been obvious to modify the above combination with Jina to utilize a specific wireless communications protocol usable in a glucose sensing device as an obvious substitution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        9/13/22